Citation Nr: 1134383	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a seizure disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the right knee.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD), claimed as depression to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  

In January 2008, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In April 2008, the Board remanded the matters for further development.  The Board concludes that the requested development has been substantially completed for the claims for the lumbar spine, seizure disorder, and for the right knee.  The Veteran's Social Security Administration (SSA) records were associated with the claims file in March 2010.  Records from the S.J.M.C. (S.J.) were also obtained.  A VA examination for the seizure claim was obtained in May 2010 with addendum in August 2010 and for the lumbar spine claim in November 2010.  Adequate notice was provided with regard to the right knee claim in September 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's April 2008 remand with regard to those claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The record reflects that in June 2010, VA received additional evidence that has not been reviewed by the RO.  There is no waiver of RO consideration in the first instance.  However, a review of the evidence indicates that it is duplicative of evidence already received in the SSA records that has been considered by the RO.  Accordingly, it is not necessary to obtain a waiver or remand for RO consideration in the first instance as no prejudice will result to the Veteran.  38 C.F.R. § 20.1304.

During his January 2008 hearing, the Veteran testified that he cannot work because of his service-connected disabilities.  The Board referred this issue to the RO in the April 2008 remand for development in the first instance.  However, the Board observes that it has not been addressed by the RO.  Once again, the issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include PTSD, claimed as depression to include as secondary to service-connected disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability was not productive of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  
2.  A seizure disorder has not been shown to be causally or etiologically related to the Veteran's military service.

3.  The May 2003 decision which denied entitlement to service connection for degenerative joint disease of the right knee is final.  

4.  The evidence received since the May 2003 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for degenerative joint disease of the right knee.

5.  In January 2004, the RO denied a claim for service connection for depression.  The Veteran was notified of that decision, but did not initiate an appeal.

6.  Some of the evidence received since January 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disorder to include PTSD. 

7.  In February 2006, the RO denied a claim for service connection for PTSD.  The Veteran was notified of that decision, but did not initiate an appeal.

8.  Some of the evidence received since February 2006 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disorder to include PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent disabling for a service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2010).

2.  A seizure disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The May 2003 RO decision denying the claim for service connection for degenerative joint disease of the right knee is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received after the May 2003 RO decision is not new and material, and the claim for service connection for degenerative joint disease of the right knee is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

5.  The January 2004 RO rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

6.  New and material evidence has been received, and the claim for service connection for depression, now characterized as an acquired psychiatric disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  The February 2006 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

8.  New and material evidence has been received, and the claim for service connection for PTSD, now characterized as an acquired psychiatric disorder to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Increased rating

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was sent a letter in May 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating an increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  

The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

The letter noted that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Although this notice as provided after the initial adjudication of the claim in November 2004, the claim was subsequently readjudicated in a December 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating for the lumbar spine, including VA treatment records, SSA records, and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2004, June 2007, and November 2010 VA examinations obtained in this case are adequate, as they are based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  In particular, they contain range of motion findings and address the impact of the Veteran's lumbar spine on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


Service connection

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2003 with regard to the claim for service connection for seizures.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2004.  In this case, the fact that the notice did not address either the relevant rating criteria or effective date provisions was harmless error because service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for a seizure disorder.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his SSA disability records were obtained in March 2010 and were also reviewed.  

Pursuant to the Board's April 2008 remand, a VA examination with respect to the claim for a seizure disorder was obtained in May 2010 with an August 2010 addendum.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   


New and material evidence

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the September 2010 letter for the claim for the right knee.  Specifically, the letter contained a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that his original claim was last denied in May 2003 because there was no evidence of the condition in the service treatment records and no medical evidence of arthritis manifesting to a compensable degree within one year of separation.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claim that was not simply repetitive or cumulative of the evidence on record when his claim was previously denied.  Although the notice was provided after the initial adjudication of the Veteran's claim in November 2004, the claim was subsequently readjudicated in a December 2010 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006). 

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for the right knee.  All available service treatment records as well as all identified VA, private, and SSA records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  As the Board has denied reopening of the claim for the right knee, it was not necessary to obtain an examination or opinion with regard to this claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a psychiatric disability to include PTSD, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an August 2005 SOC (statement of the case) and June 2007 and December 2010 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Increased rating

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 5242 also notes that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected and the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran is already assigned a 20 percent disability evaluation for his service-connected lumbar spine and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected lumbar spine disability.  The Veteran is currently assigned a 20 percent rating for his lumbar spine under Diagnostic Code 5237.  Forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months has not been shown.  In this regard, during the November 2004 VA examination, no fixed deformity was observed.  The Veteran reported no history of incapacitation in the last twelve months.  His posture and gait were normal.  Flexion was to 95 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees, and bilateral side rotation to 50 degrees.  There was no limitation of movements of the lumbosacral spine because of pain, weakness, fatigue, or repetitive use.  The diagnosis was mild degenerative joint disease of the lumbosacral spine with 0 to mild functional loss due to pain.

During the June 2007 VA examination, there was no history of incapacitation within the last 12 months.  On examination, there was no fixed deformity.  The examiner was unable to perform range of motion testing because the Veteran stated that he could not bend and move his back because of the pain and he did not want to try.  The diagnosis was degenerative disc disease of the lumbosacral spine with mild functional loss due to pain.  

During the November 2010 VA examination, the Veteran reported that he walks with a cane which helps his knees and back.  Upon examination, his posture and gait were normal.  There was no objective evidence of spasm, atrophy, guarding, or weakness but there was tenderness and pain with motion.  Flexion was 0 to 55 degrees and extension was 0 to 15 degrees stopped with pain.  Left lateral flexion was 0 to 20 stopped with pain, right lateral flexion was 0 to 40 with no pain, right lateral flexion was 0 to 20 stopped with pain, and right lateral rotation was 0 to 40 with no pain.  There was objective evidence of pain following repetitive motion but no additional limitation after three repetitions.  There were no incapacitating episodes due to the lumbar spine.  

The Board observes the Veteran's contentions made during his January 2008 hearing that he was incapacitated for 60 days in the last 12 months.  However, the Board observes that an incapacitating episode is described as bed rest and treatment prescribed by a physician, not merely the Veteran choosing to stay in bed.  Because bed rest prescribed by a physician has not been shown or alleged by the Veteran, the Board concludes that incapacitating episodes as the result of the service-connected lumbar spine disability have not been shown.  See Note (1).  As such, the evidence of record does not more nearly approximate the criteria for a rating in excess of 20 percent disabling.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5237, 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has reported pain, locking, flare-ups, falls, unsteadiness, stiffness, weakness, and spasms.  The Board also observes the Veteran's contentions that he cannot mow his yard and cannot walk long distances.  However, upon objective examination, there was no evidence of spasms, atrophy, guarding or weakness but only tenderness and pain with motion during the most recent VA examination.  Importantly, even with limitation of motion due to pain, the Veteran's flexion was 0 to 55 degrees.  The Board observes that the Veteran is not working and in receipt of SSA disability due to his non-service connected seizures.  There is no indication that he is incapable of employment due to his lumbar spine or that it impacts his ability to maintain employment beyond the 20 percent currently assigned.  The Board finds it significant that the examiners have consistently indicated that the Veteran's lumbar spine is productive of at most mild impairment.  Indeed, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's lumbar spine disability.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  In fact, the examinations indicated that the Veteran's lumbar spine is not productive of bladder or bowel dysfunction, numbness, or radiation of pain.  During the November 2010 VA examination, his upper and lower extremity sensory examination findings were all normal.  Therefore, the Board concludes that the evidence does not indicate that the Veteran has an additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 20 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his lumbar spine disability reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


Service connection

2.  Entitlement to service connection for a seizure disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a seizure disorder.  The Veteran contends that he began experiencing seizures in service.  He asserts that his first spell of backing out occurred while he was serving in the Gulf War in 1991.  During his January 2008 hearing, he testified that his seizures began following a motor vehicle accident in October 1992.  

The service treatment records are absent for complaints, treatment, findings, or diagnoses of a seizure disorder.  The Board finds it significant that the records relevant to his motor vehicle accident in October 1992 did not mention any head trauma or seizures.  In particular, an October 1992 emergency care and treatment record noted that the Veteran did not have loss of consciousness (LOC) or head trauma.  The assessment was acute cervical musculotendinous strain.  The neurological assessment was intact.  Importantly, the Veteran did not report seizure related symptomatology on his March 1993 separation report of medical history.  The Veteran marked "no" when asked if he had or ever had dizziness or fainting spells, epilepsy or fits, loss of memory or amnesia, and periods of unconsciousness.  The Board finds it significant that he marked "yes" to other questions such as sinusitis and recurrent back pain.  Thus, there was no showing of any seizure disorder during service.

The Board observes that the evidence is inconsistent regarding when the Veteran's seizures began.  The first post-service medical evidence of a seizure disorder was an August 1999 private treatment record from S.J.M.C.  The record indicated that the Veteran walked into the emergency department after a grand mal seizure.  Significantly, it was noted that there was no prior history (of seizures) and no recent head injury.  The assessment was new onset seizure.  In an October 2000 record, it was noted that the Veteran had seizures since 1996.  In a February 2002 VA treatment entry, the Veteran contended that he suffered from seizures since 1991.  The Veteran stated that his first spell of blacking out where he lost track (of time) and closed his eyes for a few seconds/minutes occurred while he was serving in the Gulf War.  He added that he had these spells approximately once a week and thought they were related to the hot weather.  The Veteran reported that in 1998, he experienced two seizures and was seen at private hospital S.J.M.C.  The assessment was seizure disorder of an unknown etiology.  In an April 2002 VA record, it was noted that the Veteran's grand mal seizures began two years ago.  In September 2002, the assessment was medically intractable seizure disorder, partial seizures with secondary generalization of unclear etiology.  Following a December 2002 VA 90 hour video EEG monitoring study, the Veteran was felt to have localization related epilepsy, specifically left temporal lobe epilepsy.  

After considering the forgoing, although the Veteran is competent to report that he first experienced a black out during the Gulf War and similar episodes thereafter, the Board concludes that his recollection is not credible.  In this regard, the Board finds it highly probative that the Veteran did not report any seizure/black out symptomatology on his March 1993 report of medical history taken at the time of his separation from service.  This is especially significant given that he did report other unrelated symptomatology, indicating that if he had experienced blackouts/seizures, he would have reported such.  Additionally, the October 1992 motor vehicle related treatment records do not contain any evidence that the Veteran had a head injury or seizures.  Most importantly, the earliest post-service evidence indicates that the Veteran did not initially report experiencing seizures as far back as 1991.  Instead, it appears that at the earliest, he reported that they began in the late 1990s.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Moroever, it is also noted throughout the record that the Veteran has a poor memory and has been consistently noted as a poor historian.  Given the inconsistencies in the Veteran's own reports of the onset of his seizure/blackout symptomatology, the Board finds that his reports of experiencing black out spells/seizures beginning during his Gulf war service lack credibility.  The Board concludes that the objective evidence of record (especially the October 1992 service treatment records, March 1993 report of medical history, and August 1999 private treatment record from S.J.M.C.) is more probative than the Veteran's more recent assertions that he began experiencing blackouts/seizures during service as the Board has found that these assertions lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Simply put, there is no persuasive evidence of black out spells or seizures during service.

Additionally, there is no probative medical evidence of a nexus between the Veteran's service and his seizure disorder.  The Board observes the October 2006 private opinion of Dr. S.G.  Dr. S.G. noted that the Veteran reported that he began to experience seizures of loss of awareness and brief loss of consciousness around 1991 and received a diagnosis of blackout spells and continued to have more frequent spells, confusional episodes, memory lapses, and was later diagnosed with epilepsy.  Dr. S.G. opined that there was no way to prove with absolute certainty what exactly the episodes of loss of consciousness the Veteran had in 1991 represented but since he has an epileptogenic focus in the left temporal lobe and no evidence of a tumor, it was reasonable to have a strong suspicion that the spells the Veteran suffered in 1991 were part of the epileptic disorder.  
However, as reflected above, the Board has determined that the Veteran's reports of experiencing blackout spells since 1991 are not credible.  The Board is not bound to accept medical opinions that are based on history supplied by a veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Thus, as the examiner's opinion is based in large part on an inaccurate factual background, the Board does not find it probative and assigns it no persuasive value.

In May 2010, the Veteran underwent a VA examination.  The examiner noted that seizures were first mentioned in an August 1999 S.J.M.C. record and also recorded the Veteran's contentions that he began experiencing black out spells in 1991.  The assessment was seizure disorder uncontrolled with medications.  After reviewing the claims file, the examiner opined in August 2010 that it is unlikely that the seizure disorder began during his period of service from 1989 to 1993.  The examiner observed that the first indication of a seizure disorder was in August 1999.  The examiner commented that a June 1990 service treatment record, which noted that the Veteran felt weak, dizzy, and that he might lose consciousness and had headaches, was not suggestive of a seizure disorder.  Instead, the record reflected that the Veteran was clearly ill with a fever, headaches, congested lungs, etc. and it is not at all unlikely to have associated dizziness with an acute respiratory illness.  There was no indication in the note of any chronic dizziness or problems of blackouts.  

In essence, the examiner did not find the Veteran's report first observed in the February 2002 VA treatment entry that he began experiencing blackouts in 1991 to be credible.  She noted the lack of findings of seizures in the service treatment records despite his multiple medical visits for other ailments and no reporting of seizures/blackouts on the March 1993 report of medical history to support her conclusions.  

The Board finds the examiner's report highly probative.  In this regard, it is based on a review of the claims file and fully considered the Veteran's contentions and the relevant medical evidence.  Further, the examiner's conclusion that the Veteran's reports of experiencing blackouts since 1991 is fully supported and consistent with the Board's findings.  Thus, the Board finds this opinion highly persuasive.

In conclusion, the Veteran has not been shown to have a seizure disorder that is related to his military service.  Although the Veteran might sincerely believe that he has a seizure disorder that is related to service, he, as a layperson without proper medical training and expertise, is not competent to provide medical evidence on a matter such as the diagnosis or etiology of a seizure disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  For some conditions, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a seizure disorder is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise, because it is not the type of disorder that is subject to simple lay observation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, a lay person is not trained to distinguish between dizziness or loss of consciousness that results from a blackout or fainting episode and those which indicate a seizure disorder even though he himself might experience the symptoms of one or the other.  Therefore, although the Veteran is competent and credible to report symptoms he experienced while in service and since service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of a seizure disorder.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of a seizure disorder.  Accordingly, for the reasons and bases noted above, the Board concludes that the preponderance of the evidence in this case is against service connection for a seizure disorder, and service connection must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

New and material evidence 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the right knee.

An October 2002 RO decision denied service connection for right knee degenerative joint disease (hereinafter right knee) because there was no evidence the disability was incurred in or caused by his service.  The Veteran was notified of the denial in November 2002 but did not initiate an appeal.  In April 2003, the Veteran sought to reopen his claim.  The claim was denied a second time in May 2003 because there was no evidence of incurrence of a right knee disability in service and no evidence of arthritis within one year of separation from service.  The Veteran was notified of the denial that same month but did not initiate an appeal.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The Veteran, however, now seeks to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final May 2003 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the May 2003 RO decision relevant to the claim includes SSA records, VA records, private treatment records, and statements of the Veteran and his friends and family.  As noted, the Veteran's claim was previously denied because there was no evidence that a right knee disability was incurred in or manifested to a compensable degree within a year after his separation from service.  Regarding the Veteran's statements and testimony that his right knee is related to service, this information is duplicative of information previously of record.  As such, it is not new or material.  

Turning to the medical records, the Board notes that although these records are new, they are not material.  The Board acknowledges the Veteran's post-service medical records contain diagnoses of a right knee disability.  However, there is no indication that a right knee disability is related to his service.  As such, they are not probative as they do not indicate that the Veteran's right knee disability is related to service and, consequently, do not constitute new and material evidence.

With respect to the Veteran's statements and testimony that his right knee disability is etiologically related to his military service, as noted above with regard to the claim for a seizure disorder, he, as a layperson without proper medical training and expertise, is not competent to provide medical evidence on a matter such as the diagnosis or etiology of a specific knee disorder such as degenerative joint disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  For some conditions, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, whether a degenerative joint disease originated in service or is the result of a disease or injury in active service is not a matter capable of lay observation.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, although the Veteran is competent and credible to report symptoms he experienced while in service and since service, he is not competent to offer a specific diagnosis, such as degenerative joint disease, or provide an opinion as to the etiology of degenerative joint disease.  Accordingly, for the reasons and bases noted above, the Board concludes that the Veteran's statements and arguments are not new and material evidence.  

In sum, the Board concludes that no evidence has been received since the May 2003 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is still no evidence that the Veteran's right knee disability is etiology related to his military service or that arthritis manifested to a compensable degree within one year after his separation from service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a right knee disability.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include PTSD, claimed as depression to include as secondary to service-connected disorders.

In October 2003, the Veteran filed a claim for depression.  He indicated that his seizures add to his depressed moods.  In January 2004, the RO denied entitlement to service connection for depression.  The claim was denied because there was no showing of depression in the service treatment records.  Although the Veteran was notified of the decision, he did not initiate an appeal and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

During the pendency of his current claim to reopen his claim for depression, in February 2006, the RO denied a claim for PTSD.  The claim was denied because the available evidence was insufficient to show that he engaged in combat or was a prisoner of war.  Further, the RO was unable to verify his alleged PTSD stressors.  Although the Veteran was notified of the decision, he did not initiate an appeal and that decision is final.  

The Board observes that since the April 2008 remand, the Court of Appeals for Veterans Claims issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that is relevant to this case.  In Clemons, a claim for service connection for PTSD was adjudicated by VA.  However, the record contained diagnoses of other psychiatric disorders to include anxiety disorder, not otherwise specified (NOS) and schizoid disorder.  VA denied the claim because the Veteran did not have a diagnosis of PTSD.  The Court held that, although the Veteran identified PTSD as his claim, the claim could not be limited only to that diagnosis.  The Veteran's claim must be considered a claim for any mental disability that may reasonably be encompassed by factors such as the Veteran's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

The Board notes that during his January 2008 hearing, the Veteran testified that his depression was related in part to his combat experiences in Desert Storm.  It was also noted that he had a diagnosis of PTSD.  The Veteran also mentioned that he is depressed secondary to his service-connected cervical and lumbar spine disabilities.  The Board concludes that because the Veteran's diagnosis of PTSD was mentioned during his hearing in connection for his claim on appeal for depression and because he is seeking service connection for a psychiatric disability that he relates to his service and other service-connected disabilities, it has recharacterized the issue as reflected above to more accurately reflect the Veteran's contentions.

Returning to the matter of whether new and material evidence has been submitted to reopen the claim, the Board observes that a change to the regulation governing PTSD became effective while this claim was in remand status.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that this regulation amendment is relevant to the Veteran's claim for PTSD.  In this regard, the Veteran's service treatment records reflected that he served in Saudi Arabia from December 13, 1990 to April 25, 1991 during the Gulf War.  It was noted in his February 2006 rating decision that he reported the stressor of driving through landmines in connection with his claim for PTSD.  The Board observes that this stressor seems to fall under the category of "fear of hostile military or terrorist activity."  Accordingly, under the facts presented her, i.e. because the Board has recharacterized the Veteran's claim from depression to acquired psychiatric disability to include PTSD and the amendment to 38 C.F.R. § 3.304(f), the Board concludes that sufficient evidence has been presented to reopen the claim.  


ORDER

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling, is denied.

Entitlement to service connection for a seizure disorder is denied.

New and material evidence having not been submitted, a claim for entitlement to service connection for degenerative joint disease of the right knee is not reopened.

New and material evidence having been submitted, a claim for entitlement to service connection for a psychiatric disability, to include PTSD, claimed as depression to include as secondary to service-connected disorders, is reopened.


REMAND

Entitlement to service connection for a psychiatric disability, to include PTSD, claimed as depression to include as secondary to service-connected disorders.

The Board concludes that a remand is necessary before a decision can be reached in this matter.  The Veteran should be provided with a duty to notify and assist letter that informs him how to substantiate his claim for an acquired psychiatric disorder on a direct and secondary basis.  Additionally, the Veteran should be informed how to substantiate the included claim for PTSD.  

The Board also concludes that the Veteran should be afforded a VA examination in connection with his claim.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter for his claim for entitlement to service connection for a psychiatric disability, to include PTSD, claimed as depression to include as secondary to service-connected disorders.  The letter should indicate how to substantiate the claim on a direct and secondary basis.  Additionally, the Veteran should specifically informed how to substantiate a claim for PTSD.

2.  Obtain a list of the Veteran's alleged PTSD stressors.

3.  After obtaining a list of the Veteran's alleged PTSD stressors, schedule the Veteran for a VA examination to be conducted by a VA psychiatrist or psychologist, or with one whom VA was contracted, to evaluate his claim for service connection for an acquired psychiatric disorder to include PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment reports, SSA records, private treatment records, and statements of the Veteran the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder to include PTSD.

(a)  If a diagnosis of PTSD is made, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's alleged PTSD stressors from serving in Saudi Arabia (December 13, 1990 to April 25, 1991) are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  

The examiner should observe the following regulation 38 C.F.R. § 3.304(f)(3) as well as any additional guidance provided when rendering the opinion.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b.  If a psychiatric diagnosis other than PTSD is made, the examiner should opine as to the relationship, if any, between the Veteran's service-connected cervical and lumbar spine disabilities and the psychiatric diagnosis.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a psychiatric disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected cervical and lumbar spine disabilities.

Additionally, if a psychiatric diagnosis other than PTSD is made, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability is causally or etiologically related to his military service (August 1989 to April 1993) as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


